DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 03/04/2022 has been entered and considered. Upon entering claims 1-8, 10-16, 18-19 have amended, claims 21-22 have been canceled.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “said DC/AC secondary converter being configured to convert a direct current circulating in the secondary DC power line into an alternating supply current (IAC), feeding the alternating supply current (IAC) into the electrical load so as to energize the electrical load, wherein a DC/AC inverter is connected at the input to the main DC power line and at the output to the main AC power line and is configured to convert a direct current circulating in the main DC power line into an AC alternating current and feed the AC alternating current into the main AC power line, wherein said converter apparatus is configured to supply the main DC power line with a direct voltage which has a value lesser or equal to said pre-set limit, the value being lesser than a first threshold” and in combination with other limitations.
Claim 11 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein said system comprises a switching device 
Claim 18 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “said DC/AC secondary converter being configured to convert a direct current circulating in the secondary DC power line into an alternating supply current (IAC), feeding the alternating supply current (IAC) into the electrical load so as to energize the electrical load, wherein a DC/AC inverter is connected at the input to the main DC power line and at the output to the main AC power line and is configured to convert a direct current circulating in the main DC power line into an AC alternating current and feed the AC alternating current into the main AC power line, wherein said converter apparatus is configured to supply the main DC power line with a direct voltage which has a value lesser or equal to said pre-set limit, the value being lesser than a first threshold” and in combination with other limitations.
Claim 19 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “converting, by means of the DC/AC secondary converter (106), a direct current circulating in the secondary DC power line in an alternating supply current (IAC), feeding the alternating supply current (IAC) into the electrical load (200) so as to energize the electrical load, wherein a DC/AC inverter is connected at the input to the main DC power line and at the output to the main AC power line and is configured to convert a direct current circulating in the main DC power line into an AC 
Claim 2-10, 12, 13-17 and 20 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TOAN T VU/Primary Examiner, Art Unit 2836